Citation Nr: 1757498	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for chest pain. 

2. Entitlement to a higher initial rating for lumbosacral discogenic disease, rated as 20 percent disabling prior to January 23, 2017, and 40 percent disabling, thereafter.

3. Entitlement to a higher initial rating for cervical spondylosis, rated as 20 percent disabling.

4. Entitlement to an initial compensable rating for hemorrhoids. 

5. Entitlement to an initial compensable rating for bilateral hearing loss.

6. Entitlement to a higher initial rating for degenerative joint disease, right knee status post meniscus repair, rated 10 percent disabling. 

7. Entitlement to a higher initial rating for right knee instability, rated 10 percent disabling. 

8. Entitlement to a higher initial rating for degenerative joint disease, left knee, rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty for periods that included: October 1975 to October 1978, January 2004 to March 2005, and May 2007 to July 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case was subsequently transferred to the RO in San Juan, Puerto Rico.

In addition to the issues listed above, the Veteran submitted a notice of disagreement with the RO's denial of service connection for loss of vision; however, the Veteran specifically did not perfect this issue in the VA Form 9 received in June 2013.  Therefore, the issue of service connection for loss of vision is not currently before the Board.  

The Board notes that rating decisions issued in April 2013 and January 2017 granted entitlement to an initial rating of 20 percent for cervical spondylosis and a rating of 40 percent for lumbosacral discogenic disease, effective January 23, 2017; respectively.  The Veteran's claims for a higher rating for these issues remain on appeal; however, as the maximum possible requested benefit for each issue has not been awarded from the date of claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the issue of entitlement to a total disability rating based upon individual unemployablity (TDIU) had previously been appealed and perfected in September 2015.  The January 2017 rating decision, however, granted the Veteran's claim for TDIU back to the date of the Veteran's formal claim for TDIU in January 2012.  The Veteran was informed that this was a total grant of the issue on appeal and the Veteran has not disagreed with this decision; accordingly, the issue of entitlement to a TDIU is not before the Board.  

The issues of entitlement to a higher rating for degenerative joint disease of the right knee, degenerative joint disease of the left knee, and right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's currently diagnosed costochondritis was incurred during his active service.  

2. For the period on appeal prior to January 23, 2017, the Veteran's lumbar spine disability has been manifested by forward flexion to 50 degrees with objective evidence of painful motion beginning at that point, symptoms of recurrent back pain and spasms, and required periods of rest during flare-ups.    

3. For the period on appeal prior to January 23, 2017, the Veteran's lumbar spine disability has not been manifested by the following: forward flexion to 30 degrees or less, including limitations due to pain or flare-ups; or incapacitating episodes having a total duration of at least four weeks within a 12 month period.   

4. For the period on appeal on and after January 23, 2017, the Veteran's lumbar spine disability was manifested by forward flexion of the spine limited to no more than 30 degrees, with objective evidence of painful motion beginning at that point.

5. For the period on appeal on and after January 23, 2017, the Veteran's lumbar spine disability was not manifested by symptoms that included: unfavorable or favorable ankylosis of the lumbar spine; or incapacitating episodes having a total duration of at least six weeks within a 12 month period.  

6. During the period on appeal, the Veteran's cervical spondylosis has not been manifested by forward flexion to 15 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes having a total duration of at least four weeks within a 12 month period. 

7. The Veteran has hemorrhoids of a mild or moderate nature, which bleed at least twice per month.

8. The Veteran's hemorrhoids have not been manifested by large or thrombotic, irreducible hemorrhoids; fissures; or persistent bleeding with secondary anemia.

9. The Veteran's bilateral hearing loss has been manifested by no more than a hearing acuity of Level I for the right ear and a Level I for the left ear.


CONCLUSIONS OF LAW

1. The Veteran's costochondritis was incurred in service.  38 U.S.C. §§ 1110, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. For the period on appeal prior to January 23, 2017, the criteria for an initial rating in excess of 20 percent for lumbosacral discogenic disease have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5235-5243 (2017).

3. For the period on appeal on and after January 23, 2017, the criteria for an initial rating in excess of 40 percent for lumbosacral discogenic disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5235-5243 (2017).

4. For the period on appeal, the criteria for entitlement to a rating in excess of 20 percent for cervical spondylosis have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5235-5243 (2017).

5. The criteria for a compensable initial rating for hemorrhoids are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.114, DC 7336 (2017).

6. The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 DC 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a) (2017). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Chest Pain

In August 2009, the Veteran submitted a claim for service connection prior to separation from service.  The Veteran stated that he was on a medical hold and desired to apply for service connection for several conditions as soon as he was officially separated from service, including chest pain.  The Veteran's personnel records indicate that he was discharged from service in July 2010.  In October 2010, service connection for a heart condition (claimed as chest pain) was denied.  

The Veteran's service treatment records report chest pain that occurred while lifting in a post-deployment assessment in December 2007.  In a November 2009 examination at the Army Health Clinic, he reported chest pain or pressure that was intermittently worse with exertion.  An EKG was performed that demonstrated a normal sinus rhythm.  The Veteran was diagnosed with costochondritis.  

In February 2013, the Veteran underwent a VA examination related to his complaints of "chest pain."  The examiner stated that the Veteran "now claims chest pain."  It was noted that the Veteran referred to an incident during active duty where he had an episode of localized chest pain after performing heavy lifting.  At the time, he went to sick call and an EKG was performed with normal findings.  He has continued to have occasional chest discomfort after heavy lifting.  The examiner diagnosed the Veteran with resolve, costochondritis with a date of diagnosis of December 28, 2005.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury or event.  

Primary care treatment records from the VA outpatient clinic in Ponce, Puerto Rico reported a current diagnosis of costochondritis in September 2015.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for costochondritis is warranted.  

Here, the evidence indicates that the Veteran complained of chest pain in November 2007 and December 2009 during active service.  During that time, his complaints were diagnosed as costochondritis at the Army Health Clinic due to normal EKG testing.  The Veteran filed for service-connection for chest pain, immediately after separation from service in July 2010 (less than 7 months) after the diagnosis of costochondritis was provided.  In 2013, a VA examiner opined that the Veteran's costochondritis was related to his in-service, but opined that the Veteran did not have a current diagnosis of costochondritis.  The examiner also indicated that the Veteran had not had such a diagnosis since December 2005.  

The Board notes that the evidence of record establishes that the Veteran had a diagnosis of costochondritis at least as recently as November 2009 upon evaluation at the Army Health Clinic.  Further, his records from the VA outpatient clinic in Ponce, Puerto Rico report a diagnosis of costochondritis during the appeal period.  As the VA examiner has provided evidence of a nexus between the Veteran's in-service symptoms of chest pain and his diagnosis of costochondritis, the Board finds that service connection for costochondritis is warranted.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.102.

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms related to his cervical spondylosis, bilateral hearing loss, and hemorrhoids have not significantly changed throughout the appeal period and that uniform ratings are warranted; however, his symptoms related to his lumbar spine condition change significantly over time and staged ratings are appropriate.  Id.  

Lumbosacral Discogenic Disease

The Veteran filed for an increased rating for his service-connected lumbar spine condition upon separating from service in July 2010.  The Veteran was granted an increase to 20 percent, effective the day after his discharge from service; however, the Veteran indicated a higher rating was warranted.  As noted above, the Veteran was granted a rating of 40 percent for his lumbar spine disability, effective January 23, 2017.  The issue of a higher rating for both periods remains on appeal before the Board.  Unfortunately, after review of the evidence of record, the Board does not find that a higher rating is warranted for either period on appeal.  

The Veteran's lumbosacral discogenic disease has been rated under DC 5243 for intervertebral disc syndrome.  DC 5243 requires analysis of Intervertebral Disc Syndrome (IVDS) based upon its relation to DC 5240.  See 38 C.F.R. § 4.71a, DC 5235-5243.  IVDS can be evaluated in one of two ways.  It can either be evaluated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or according to the Formula for Rating IVDS Based on Incapacitating Episodes (Incapacitating Episodes Formula).  When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion not greater than 120 degrees.  Id.  A rating of 20 percent can also be attained if muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour are present.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Formula.

A 40 percent evaluation is warranted under the General Formula when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when considering the adjacent cervical segment as well).  See id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).

The General Formula applies for rating purposes with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Any associated neurologic abnormalities must be rated separately.  Id., at Note (1).
For the purposes of rating, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., at Note (2).  Thus, the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id.
     
The Veteran's low back disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula.   For the purposes of this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Prior to January 23, 2017

The record reflects that prior to the Veteran's January 23, 2017 VA examination that the Veteran's back condition warranted his assigned 20 percent rating under the General Formula.  During each of the Veteran's evaluations of record, including his treatment records from VA treatment facilities in Puerto Rico, the his lumbar spine disability was more nearly approximated by the criteria for a 20 percent rating under the General Formula.  

The Board notes that in order to warrant a rating in excess of 20 percent under the schedular rating criteria for a lumbar spine disability, the Veteran must demonstrate evidence of forward flexion of the lumbar spine limited to 30 degrees or less, favorable or unfavorable ankylosis of the lumbar spine, or incapacitating episodes having a total duration of at least four weeks within a 12 month period.  Prior to January 23, 2017, the Veteran did not demonstrate forward flexion less than 50 degrees, including additional limitation due to objective evidence of painful motion.  The evidence of record indicates painful motion at 50 degrees of forward flexion in December 2009 and November 2012.  A physical medicine consult at the Ponce OPC indicates flexion of the lumbar spine to 60 degrees in April 2013. 

As at least two of these evaluations accounted for the Veteran's complaints of pain on motion and no competent evidence of limitation of flexion of the lumbar spine to 30 degrees or less has been provided, the Board finds that the evidence of record weighs against a finding that the Veteran's forward flexion was limited to at least 30 degrees prior to January 23, 2017.  Further, each evaluation noted some forward flexion of the lumbar spine, which indicates ankylosis of the lumbar spine was not present during this period.  

A rating in excess of 20 percent is also not warranted under the Incapacitating Episodes Formula prior to January 23, 2017.  While the November 2012 VA examination did determine that the Veteran had been prescribed bed rest, the examination stated that this lasted less than a week in the prior twelve month period.   There is no evidence that the Veteran was prescribed bed rest of a period of at least four weeks during any twelve month period prior to January 23, 2017.  

While the Board notes that the Veteran has a diagnosis of arthritis of the lumbar spine, a rating in excess of 20 percent is not available under the diagnostic code that evaluates arthritis DC 5003.  Further, a separate rating is not available as both diagnostic codes consider the limitation of motion of the Veteran's spine.  Accordingly, a higher or separate rating is not available under DC 5003.  

Accordingly, the Board finds that a rating in excess of 20 percent for the Veteran's lumbosacral discogenic disease is denied for the period prior to January 23, 2017,  See 38 C.F.R. 4.3; 4.71a, DC 5243.  

On and after January 23, 2017

The record reflects that for the period on and after January 23, 2017 the Veteran is in receipt of a 40 percent rating for his lumbar spine disability based upon limitation of motion under the General Formula.  

The Board notes that in order to warrant a rating in excess of 40 percent under the schedular rating criteria for a lumbar spine disability, the Veteran must demonstrate evidence of either favorable or unfavorable ankylosis of the lumbar spine or incapacitating episodes of at least six weeks within a 12 month period.

The Veteran's lumbar spine condition was evaluated during a January 2017 examination.  The examiner noted that the Veteran to have forward flexion of the lumbar spine to 30 degrees, with evidence of pain on range of motion.  The examiner denied evidence of ankylosis of the spine and the examiner did not indicate that incapacitating episodes of at least six weeks within a 12 month period were caused by the Veteran's lumbar spine condition.  

VA treatment records also do not indicate that the Veteran suffers from ankylosis of the lumbar spine, or that he has been prescribed bed rest for at least 6 weeks during the prior 12 months.  

As noted above, the Veteran has a diagnosis of arthritis of the lumbar spine; however, this disability would not provide the Veteran with a rating in excess of 40 percent or a separate rating.  A rating in excess of 40 percent is not available under DC 5003, and a separate rating is not available as both codes consider the limitation of motion of the Veteran's spine.  Accordingly, a higher or separate rating is not available under DC 5003.  

As the preponderance of the evidence is against the Veteran's claim, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability on and after January 23, 2017.  See 38 C.F.R. 4.3; 4.71a, DC 5243.  

Cervical Spine

In July 2010, the Veteran filed a claim for service connection for cervical spondylosis.  Service connection was granted and rated 10 percent disabling, effective July 31, 2010.  The Veteran filed a notice of disagreement with this rating.  As noted above, the Veteran was granted a 20 percent rating throughout the appeal period, but the claim for a higher initial rating remains on appeal.  Unfortunately, the Board finds that the evidence of record does not warrant a rating in excess of 20 percent based upon the Veteran's cervical spondylosis.    

The Veteran's cervical spondylosis is rated under DC 5239 for Spondylolisthesis or Segmental Instability; however, as it fall under DC 5235-5243 it is also rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239, 5243, General Formula.  

Under the General Formula, a 20 percent rating is warranted for a cervical disability based upon evidence of forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.
     
The Veteran's cervical disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula.   

The Board finds that the Veteran's cervical spondylosis does not more nearly approximate forward flexion of the cervical spine 15 degrees or less, ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least four weeks during a 12 month period during the appeal period.    

The Veteran's cervical disability was evaluated during VA examinations in December 2009, November 2011, November 2012, and January 2017.  In each of these evaluations, the Veteran was reported to have forward flexion of the cervical spine in excess of 15 degrees, and incapacitating episodes were not noted to be greater than a week during a 12 month period.  

In December 2009, the Veteran had cervical forward flexion to 45 degrees with painful motion beginning at 30 degrees.  In November 2012, the Veteran had cervical forward flexion to 35 degrees with painful motion beginning at that point.  Incapacitating episodes due to the cervical spine were reported to last less than a week during a 12 month period.  In January 2017, the Veteran had cervical forward flexion to 25 degrees with painful motion beginning at that point.  The Veteran reported flare-ups that cause him to stay in bed for a few hours, however, additional limitation of motion was not reported during flare-ups and the Veteran's prescribed bed rest due to his cervical condition was noted to be at least one week but less than two weeks during a 12 month period.  

In an April 2010 evaluation conducted by an Army Health Clinic, the Veteran was reported to have cervical forward flexion to 42 degrees.  The Veteran's VA treatment records also do not document limitation in forward flexion of the cervical spine to less than 15 degrees or periods of prescribed bed rest having a total duration of at least four weeks during a twelve month period.  

The Board finds that a preponderance of the evidence shows that even considering limitation due to pain and flare ups the Veteran's symptoms were not so disabling during the appeal period to actually or effectively result in limitation of flexion to 15 degrees or less (the range of motion requirement for the next higher percent rating greater than 20 percent for limitation of cervical spinal motion under the General Rating Formula).  Also, there was no evidence of ankylosis.

The Board acknowledges that the Veteran has been diagnosed as having IVDS of the cervical spine.  There is no evidence, however, of physician prescribed bed rest of at least 4 weeks during a 12 month period to warrant a rating in excess of 20 percent under the IVDS.  Therefore, there is no adequate evidence of "incapacitating episodes" as defined by VA to the extent that would warrant a rating in excess of 20 percent under 38 C.F.R. § 4.71a, DC 5243.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2017).

In sum, the Veteran's cervical spondylosis resulted in impairments that are no more than 20 percent disabling under the General Rating Formula or the IVDS during the entire period on appeal and a higher rating is not warranted during that period.  As the preponderance of the evidence is against the claim for a higher rating, the claim must be denied. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5239, 5243.

Hemorrhoids  

In July 2010, the Veteran filed a claim for service connection for hemorrhoids.  Service connection was granted with a noncompensable rating.  The Veteran filed a notice of disagreement with this rating.  After review of the evidence of record, however, the Board finds that the Veteran's hemorrhoid disability is more closely reflected by the criteria for a noncompensable rating and the claim for a compensable rating for this condition must be denied.   

The Veteran's internal hemorrhoids have been rated under Diagnostic Code 7336.  Diagnostic Code 7336 provides that assignment of a 0 percent, or noncompensable rating, is warranted for "mild or moderate" external or internal hemorrhoids.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

The Veteran's hemorrhoids were evaluated in December 2009, November 2012, and January 2017.  During each evaluation, the Veteran was noted to have internal hemorrhoids that caused occasional bleeding without secondary anemia.  The Veteran's hemorrhoids were not noted to be irreducible or to involve excessive, redundant tissue.  Fissures were not found.     

Based upon the evidence of record, the Board finds that the Veteran's hemorrhoid condition more closely reflects the criteria described by the noncompensable rating criteria of "mild to moderate" hemorrhoid symptoms.  While the Veteran has reported symptoms of recurrent bleeding due to his hemorrhoids, the Board finds that these symptoms are contemplated by the Veteran's noncompensable rating, which considers mild to moderate hemorrhoids.  A hemorrhoid is defined as "prolapse of an anal cushion, resulting in bleeding and painful swelling in the anal canal."  Dorland's Illustrated Medical Dictionary, 853 (31st ed. 2007).  As the very definition of a "hemorrhoid" involves symptoms of bleeding, the fact that the Veteran's condition was resulting in bleeding at least twice per month does not indicate that the hemorrhoids are not either mild or moderate in severity.  

Each examiner has reviewed the Veteran's condition and provided an opinion that the Veteran's condition is manifested by "mild or moderate" hemorrhoids.  Further, none of the examinations have provided evidence that the Veteran's hemorrhoids are irreducible or are present with excessive tissue that evidences frequent recurrences, which would support a compensable rating.  The Veteran's treatment records also do not show treatment for hemorrhoids that were large, irreducible, or involved excessive redundant tissue.

In light of the above, the Board finds that a preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

In July 2010, the Veteran also filed a claim for service connection for bilateral hearing loss.  Service connection was granted with a noncompensable rating.  The Veteran filed a notice of disagreement with this rating indicating that his hearing loss warranted a compensable rating.  

In September 2009, prior to separation from service, the Veteran's hearing was evaluated at the Audiology Clinic of Puerto Rico.  He was noted to have mild to moderate hearing loss in both ears.

Audiometric evaluation provided the following results:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
30
55
60
42.5
LEFT
25
40
55
60
45

Speech discrimination scores, performed with the Maryland CNC word list were not provided. 

The Veterans VA treatment records indicate that the Veteran's hearing was evaluated in January 2012.  Audiometric evaluation provided the following results:   






HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
30
60
65
43.75
LEFT
20
40
60
65
46.25

Speech discrimination scores, performed with the Maryland CNC word list, were determined to be 100 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed mild to severe hearing loss in the right ear with excellent speech recognition ability and mild to moderately severe hearing loss in the left ear with good speech recognition ability.

The Veteran was sent for a VA evaluation of his hearing loss in November 2012.  During the examination, he reported difficulty understanding conversations if the person was not nearby or if there was competing background noise.  

Audiometric evaluation provided the following results:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
55
50
36
LEFT
20
40
55
50
41

Speech discrimination scores, performed with the Maryland CNC word list, were determined to be 96 percent in both ears.  

In January 2017, the Veteran was sent for another VA hearing evaluation.  Audiometric evaluation provided the following results:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
55
50
38
LEFT
20
40
50
50
40

Speech discrimination scores, performed with the Maryland CNC word list, were determined to be 96 percent in both ears.  The Veteran reported functional difficulty that included difficulty understanding conversations.  

Evaluations for bilateral hearing loss range from noncompensable to 100 percent. These evaluations are based on organic impairment of hearing acuity as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2017). 

It is necessary to apply the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's audiological examinations.  In so doing, the Veteran's results from January 2012 yield a numerical designation of I (between 42 and 49 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination) for both ears.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation, providing evidence against his claim for a higher initial rating.  

In applying the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's other audiological examinations of record also result in category designations that support a noncompensable rating.  (As speech discrimination scores are not available for the Veteran's in-service examination a numerical designation cannot be provided for this examination; however, the decibel loss noted on the pure tone audiometry test from the in-service examination is generally consistent with the Veteran's other hearing evaluations conducted during the appeal period.)  The results from December 2012 provide a numerical designation of I due to (between 0 and 41 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination) for the right ear, and (between 42 and 49 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination) for the left ear.  The same is true of the January 2017 examination.  Entering these category designations shown by these examinations into Table VII results in a noncompensable rating.

Additionally, none of the Veteran's test results indicate exceptional patterns of hearing loss.  The pure tone thresholds at 1000, 2000, 3000, and 4000 Hz is not 55 decibels or more on any examination and none of the examinations show puretone thresholds at 30 or less at 1000 Hz and 70 or more at 2000 Hz.  See 38 C.F.R. § 4.86(a) (2017).  

Based on the foregoing, the Board finds that the Veteran's current noncompensable rating for hearing loss is correct, and a higher disability rating, on a schedular basis, is not warranted for this period.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  Here, all of the valid audiological evaluations of record indicate that a compensable rating is not warranted based upon the Veteran's bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107 (b) (2014); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for costochondritis (claimed as chest pain) is granted.  

For the period on appeal prior to January 23, 2017, an initial rating in excess of 20 percent for lumbosacral discogenic disease is denied.  

For the period on appeal on and after January 23, 2017, a rating in excess of 40 percent for lumbosacral discogenic disease is denied.

Entitlement to an initial rating in excess of 20 percent for cervical spondylosis is denied.  

Entitlement to an initial compensable rating for hemorrhoids is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board finds that the Veteran's claims for higher initial ratings for his service-connected right and left knee disabilities must be remanded by the Board.  In January 2017, the Veteran underwent an examination of his bilateral knees to determine the current severity of his service-connected disabilities.   The Board notes that during the examination the Veteran was noted to exhibit pain of flexion of both knees, however, the examiner did not state at what point evidence of painful motion was observed.  Further, the examiner stated that the Veteran did not indicate flare-ups or additional functional loss due to flare-ups, despite reporting flare-ups relating to his knee conditions during VA examinations in 2009 and 2012.  The Board finds that based upon these discrepancies that a new VA examination should be obtained to determine the severity of his service-connected knee disabilities prior to adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected knee disabilities.  

The examiner must review the claims file in conjunction with the examination.  The examiner must specifically provide an opinion regarding whether the Veteran's knee disabilities would result in additional functional limitations during periods of flare-ups or after repetitive use over time.  

If the examination is not conducted during a period of a flare-up or after repetitive use over time, the examiner must provide an estimated opinion of additional functional limitations based upon the evidence of record, including the Veteran's lay statements and the statements provided during his examinations in December 2009 and November 2012.  If the examiner is unable to provide such an opinion, the inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2. After the above-development has been completed, readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the case should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


